 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD5 2 Automotive shall promulgate the above rules and regulations and chargesthereto in writing and supply all parties with copies thereof.5.3Automotive shallhire,pay, account for and supply all drivers and mechanicsand other personnel necessary for the testing to be conducted on the track.Auto-motive shall be the final authority on the retention of any such employee.[Emphasissupplied.]Reichart Furniture Co.andInternational Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,General Teamsters,Chauffeurs,Warehousemen and Helpers,Local Union No. 697.Case No. 6-CA-2465.October 24, 1962DECISION AND ORDEROn July 11, 1962, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that Respondent had not engagedin cerain other unfair labor practices as alleged in the complaint andrecommended dismissal of those allegations.'Thereafter, the Re-spondent and the General Counsel filed exceptions to the IntermediateReport, together with supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions, the briefs, andthe entire record in this case, and adopts the findings, conclusions, andthe recommendations of the Trial Examiner as modified herein.ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order with the following modifications : 2'As found by the Trial Examiner, the strikers who returned to work at the end ofOctober 1961 did so pursuant to an understanding between them,the Union, and theRespondent that they would be treated the same,with respect to seniority,as the strikerswho returned to work on October 9.These strikers did not receive the written Statementof Policy which was given the earlier returning strikers because,as appears in the Inter-mediate Report,the assurances of job secutity which were contained in the Statementof Policy were not necessary in their cases because they,unlike the strikers who returnedon October 9, returned with union approvalIn view of these facts, we agree with theapparent conclusion of the Trial Examiner that the Respondent did not establish oneseniority system for the strikers who returned to work on October 30 and 31 and anotherpolicy,mole favorable,for those who returned on October 92For the reasons given in IsisPlumbing&Heating Co.,138 NLRB 716,we also orderthat the Respondent's backpay obligation include the payment of 0-percent interest on thebackpav due Stillwell and KovalskyMember Leedom,however,for the reasons statedin the dissent in the aforementioned case, would not grant such interest.139 NLRB No. 38. REICHART FURNITURE CO.455Below the signature of the notice the penultimate sentence shall bechanged to read : "This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered, defaced, orcovered by any other material."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEFollowing charges filed February 26, and April 20, 1962, General Counsel issueda complaint on April 20, 1962, alleging that Respondent had violated Section 8(a) (1) and (3) of the Act. Issue was joined by an answer filed May 9, 1962,and, following the granting in part of a motion for a bill of particulars, the matterwas heard before Trial Examiner Frederick U. Reel in Wheeling, West Virginia,on May 28 to 29, 1962.At the conclusion of the hearing General Counsel arguedbriefly on the merits, and counsel for Respondent waived oral argument.There-after both parties filed briefs which have been fully considered.On the entirerecord and on my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYER AND THE LABOR ORGANIZATION INVOLVEDThe pleadings establish and I find that:(a) Respondent(herein called the Com-pany)operates retail furniture stores in several States,and maintains a warehouseatWheeling,West Virginia;(b) during the 12 months preceding the issuance of thecomplaint its sales exceeded$500,000, and it received over $15,000 of merchandiseat the warehouse from points outside West Virginia;(c) it is engaged in commercewithin the meaning ofthe Act;and (d)the ChargingParty (herein called theUnion)is a labor organization within the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESGeneral Counsel urged that as the result of a strike, Respondent established adual seniority system which discriminated against the strikers in terms of layoffand recall, discriminatorily withheld overtime from the strikers, and threatened themwith discharge if they struckagain.We turn first, therefore, to the events sur-rounding the strike and its termination, and then to the particular unfair laborpractices alleged.A. Background-the strike and itsterminationFor a number of years Respondent's warehouse employees, drivers, and helperswere represented by the Union, which enjoyed amicable contractual relations withthe Company.The last contract terminated June 30, 1961, and in the course ofnegotiations for a new contract the Union called a strike on September 6, 1961.On October 9, 1961, without the approval of the Union, the strikers reportedback to work.On this occasion, Donald Levenson, the officer of the Company whohandled its labor relations, handed each of the returning employees a typewritten"Statement of Policy," which Levenson had signed before a notary public as "theact and deed" of the Company.The statement read in part:The REICHART FURNITURE COMPANY will give you the full protect,tion in the seniority provisions of ourpast and inany future contracts cover-ing your job which we may have with any union or other organizations.Evenif there were no union representing the employees, the REICHART FURNI-TURE COMPANY fully subscribes to the basic principles of protecting thesenior employees.We have evidenced our good faith in this respect with ourstore and our warehouse personnel, both those represented and those notrepresented.Our past practice will continue.The company has always believed in andwill positively continue to support your job seniority provisions of our pastcontractand willgive you the benefits of any future provisions, and if therebe no future contracts with any union, we want you to know you still willreceive full seniority protection and benefits of your employment.Other passages in the statementof policy assured the employee that the Company"will be willingto continueyour job as if the strike had never occurred" and gave 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employee assurances of company protection against union reprisal for his hav-ing abandonedthe strike.At lunch time seven of the employees decided to continue to strike.'In ac-cordance with Levenson's request to all employees when he gave them the state-ment of policy,the copies of the statement which had been given the seven men inquestion were returned to Levenson.The seven men continued on strike for ap-proximately 3 more weeks.On or about October 30, one of them, Hill, returnedto work.The next day theremainingsix (Chavanak, Kovalsky, Custer, Moore,Kimey, and Stillwell)returned to work.The return of the last six was the resultof an understanding reached by the Company, the six strikers, and the Union thatthe men would be accorded their full seniority and would be "treated thesame" asthe men who had been at work since October 9,but would not receive the formalStatement of Policy.When called as a witness, Levenson explained that he with-held the statement at that time because the primary purpose of the statement hadbeen to give assurances against union reprisal,and as these men were returningwith union approval no such assurances were required.On November 22, theUnion was decertified in a Board election conducted pursuant to a petition filedby the Company.B. The layoffs of December 30, 1961,and the subsequent failures to recallThe Company'sbusiness normally reaches its peak shortly before Christmas anddeclines immediately thereafter.In 1961,as in other years, a post-Christmas layoffwas an economic necessity,and the Company accordingly laid off five men fromthe warehouse on December 30, 1961. In previous years when the Company wasunder contract with the Union, the layoffs and recall had been strictly in accordancewith seniority.In 1961, however, seniority was not strictly followed.The fivemen laid off included the three most junior,Kovalsky, Custer, and Bane, the firsttwo of whom had been strikers, unlike Bane, the most junior.The Company then"skipped" Clark, fourth from the bottom, but laid off striker Stillwell, fifth fromthe bottom.The Company then "skipped"four more men, including striker Kimey,and laid off striker Chavanak, 10th from the bottom.The Companyat the hearing explained its retentionof Clarkon the ground thathe was an "inside"man, and it preferred to lay off drivers and helpers.In previousyears, under union contract,no such selectivity was possible,and the retained driversor helpers were assigned to "inside"work if necessary.Likewise at the hearingthe Company explained its layoff of Chavanak rather than of a junior driver orhelper on the ground that Chavanak was far inferior to the others in ability, andalso on the ground that he had less family obligations than the others.Thesematters are further considered later in this report.In mid-January, in the course of a warehouse sale, the Company recalled Bane,themost junior of the laid-off employees,and the only nonstriker in the group,to operate its passenger elevator.2He did so for 2 weeks during the sale, and asbusiness then warranted it, he was retained as a regular warehouse employee anddriver.At the hearing, the Company explained its choice of Bane over Chavanakon the ground that so far as the elevator job was concerned Bane has the morepleasant personality as well as more family obligations,and so far as the permanentjob was concerned,Bane not only had more family responsibilities but was a farbetter driver than Chavanak.The Company did not offer any comparison ofBane'spersonality or ability with those of the other laid-off men senior to him; therecord suggests that their family responsibilities are roughly comparable to Bane's.On or about February 19, 1962, at a time when none of the laid-off strikers hadbeen recalled, the Company put one Ronald Shelek to work in the warehouse.Shelek's father has been in the Company's employ for 17 years, and another son,Donald, has been in its employ for nearly 10 years.Donald sustained an injurywhile at work in February 1962, and Ronald was hired as a temporary replacementfor the period of Donald's absence, a matter of approximately 8'h working days.At the hearing the Company explained that it had expected Ronald's employmentto last only approximately 3 days, and that his hiring to take the place of his tem-porarily incapacitated brother was not only something of an obligation on the partof the Company but was no disservice to the laid-off men, who would have had to1Hereinafterthese seven men will sometimes be referred to as "strikers"to distinguishthem from those who abandoned the strike on October 92In previous years store employees rather than warehouse personnel had operated thepassenger elevator during the warehouse sale REICHART FURNITURE CO.457forfeit unemployment compensation for some time had they taken such temporarywork.On or about February 28, 1962, at a time when none of the laid-off strikers hadbeen recalled, the Company needed a new driver and hired one Francis Montgomery.At the hearing Donald Levenson,the company treasurer and its representative inlabor relations,explained that he hired Montgomery because of the followingcircumstances:Montgomery had been a member of the Union at the time of the strike and hadbeen employed as a driver by another Wheeling firm.During the strike, he crosseda picket line in front of one of the Company's subsidiaries to pay a bill he owedthere.As a result of union discipline visited upon him for not respecting the picketline, he lost his job on Saturday,November 4, 1961.3On or about Monday, November 6, 1961, Montgomery,accompanied by his wifeand daughter,came to Donald Levenson's office to tell him that Montgomery hadlost his job under the circumstances just related,that he had tried unsuccessfully tofind employment elsewhere,and that the daughter would have to quit high schoolin her senior year to find a job. Levenson became interested in the problem andwrote his counsel,apparently without result,to ascertain what could be done to helptheMontgomerys.During the following months the Montgomerys often got intouch with Levenson,both in person and by telephone,to tell him of their plight.At Levenson's advise they wrote the Labor Board; at the Board's advice they wrotetheDepartment of Labor; on January 5, 1962, the Department of Labor againreferred them to the Board, which was investigating Montgomery's charge at thetime of the hearing.The Montgomerys continued to keep in touch with Levenson,who was concerned with the family's ability to survive and with the daughter'sprospects of graduating from school.On January 17 (2 days after Bane's recalltowork)Levenson wrote Attorney General Kennedy in the hope(as Levensontestified)"that possibly the Department of Justice could help this man get justice."Finally, on or about February 28, 1962, the Company hired Montgomery with theunderstanding that he would hold his job only until his daughter's graduation.4The Company recalled Kovalsky and Stillwell in the week ending April 21, 1962,and Custer in the week ending May 5. According to Levenson,theCompanyintended to recall Chavanak after Montgomery was let go, but Chavanak(accordingto Levenson)indicated on May 24 that he no longer desired to work for theCompany.This matter was not fully developed at the hearing and if it should becomerelevant(i.e.,ifChavanak's reinstatement should be ordered)must be left forcompliance.C. Concluding findings with respect to the layoffs and recallsThe law is clear,and the Company does not deny, that at all times here relevantthe fact that several men(including Chavanak,Stillwell,Custer, and Kovalsky)remained on strike between October 9 and 30, 1961,furnished no lawful basis fortheir being accorded any different treatment with respect to tenure or terms of em-ployment than was accorded the men who abandoned the strike on October 9. Inother words,if any of these four men would not have been laid off on December 30,1951, if he had been at work between October 9 and 30, or if any of these fourmen would have been recalled at an earlier date in 1962 than he was, if he had beenat work during that period, the Company was guilty of discrimination against himbecause he engaged in a union activity and a protected concerted activity betweenOctober 9 and 30, and the Company would therefore have violated Section 8(a) (3)and (1)of the Act.Moreover, under the circumstances of this case,the Companycould not lawfully apply one system of seniority to men who abandoned the strike3This"fact"and certain others regarding Montgomery appear in the record as amongthe reasons motivating the Company's action in hiring himThe evidence is "hearsay"so far as it goes to establishing the "fact,"but is admissible insofar as it goes to theCompany's motivation.SeeOhioAssociatedTelephone Company v N L.R B.,192 F. 26664, 666-667(C.A 6).'For some reason, unexplained on the record,Montgomeryworked for 2 weeks thenmissed 5 full weeks and part of a 6th,but worked the 5 full weeks preceding the hearing.Respondent's assertion in its brief,p 21, that Montgomery was laid off for the intervening5 weeks finds no support in the recoid;for all that the record shows he may have beenabsent because of illness.If a layoff of one man did occur for those 5 weeks, Montgomerywas the mostjunior employee,and Bane was next in lineMontgomery's daughter wasapparently able to graduate with her class,as Donald Levenson indicated that he hadreceived a graduation announcement. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDon October 9, and anotherto menwho stayed on strike until October 30.With theseprinciplesin mind,we turnto their application to this caseThe parties apparently are in agreement that a layoff of five men on December 30,1961, was justified by legitimatebusinessconsiderations.Insofar asthe layoff wasmade on the basis of seniority, it was plainly unobjectionable, and hence the layoffof Stillwell, who was the fifth man from the bottom of the list (and,a fortiori,thelayoff of Custer and Kovalsky, both of whom were junior to Stillwell), cannot befound to have been motivated in any way by the fact that he was a striker.As tolayoff, therefore, the only questionablecase isthat of Chavanak.As to recall,however, the recall of Bane, the temporary recall or hiring of Ronald Shelek, andthe hiring of Montgomery all occurred before the recall of any of the laid-off strikers,thus giving rise to several more questionable casesAs the order of recall shedssome light on Chavanak's case, we shall consider the recalls first.The first man recalled was Bane, the lowest man on the seniority list by a widemargin, but the only nonstriker laid off.Although the Company was under noformal contractual obligation to recallthe men inorder of seniority, it had givenitsword that seniority would be observedIts selection of the junior-most man forfirst recall, coupled with the fact that this man was the only nonstriker involved,gives rise to an inference that the latter fact played some role in his selection.Torebut thisprima faciecase of discrimination, the Company showed that Bane wasselected to operate the passenger elevator during the warehouse sale, that his per-sonality was better suited than Chavanak's to such a job, and that he had a son in his30's afflicted with cerebral palsy and unable to work. I find the explanation totallyunconvincing.In the first place, while Bane was not called as a witness, I find itdifficult to believe that his personality for this particular job was so much more pleas-ing than that of Stillwell or Custer, whose personalities I observed when theyappearedaswitnesses,and both of whom (as well as Kovalsky) have as manydependentsas Bane, ifnot more.And even if Bane's personality were particularlysuited to the elevator job, this would not justify his retention in preference to therecall of senior men when he was shifted from the elevator to a regular warehousejob 2 weeks later. It may be urged that the elevator job had never been a "ware-house" job, and that therefore the Company was free to choose the operator withoutregard to seniority.Even on this basis, however, the selection of Bane over all theother laid-off men, who were at least as available for the job as Bane, suggests adiscrimination in hire based on whether the "applicant" had been a striker.Andagain, Bane's transfer to the regular warehouse job would be unlawful discrimina-tion as against the laid-off strikers, even if (contrary to my view) his being giventhe elevator job could be found nondiscriminatory. In short, I find that the Com-pany violated Section 8(a)(1) and (3) in recalling nonstriker Bane ahead of laid-off men senior to him, all of whom had been strikersThe Shelek matter stands on an entirely different footing.Ronald Shelek wastaken on as a temporary replacement for his injured brother.There isno reasonto believe that the Company would have acted differently if the brother had been astriker, or if nonstrikers had been among those in layoff status at the time.The hiring of Montgomery on or about February 28, presents a different problem.No moral judgment should be, or need be, passed as to whether the Company,actingthrough Donald Levenson, should have been more concerned over Miss Montgomery'sgraduation this particular year than over the fate of its own laid-off employees orKovalsky's pregnant wife or Custer's or Stillwell's young children. If Montgomerywould have been hired even if the laid-off menhad been nonstrikers, the fact thatthey had been strikers would not establish a violation.But if the Company pre-ferred nonstrikers to Montgomery, and preferred Montgomery over strikers, then thestatutorily protected activity would appear to have been the basis for his selectionover them.On this record I believe such unlawful preference is established by com-paring the treatment of Montgomery, first with that of thelaid-off nonstriker, Bane,and then with that of the laid-off strikers.The Montgomery affair had troubled Levenson deeply since early November. Itwas still bothering him in January.On January 17, he wrote a letter about it to theDepartment of Justice.Yet, only 2 days before, he had called Bane back to runthe elevator, and within 2 weeks after his letter to the Attorney General, when aregular warehouse job was available,he gave it to Bane,not to Montgomery. Inshort, when a choice was to be made between a laid-off nonstriker and Montgomery,the Company favored its employee.A different result obtained as between Mont-gomery and a laid-off strikerFromthis it seemsfair to infer that the job givenMontgomery when the Company "needed a man" would have gone to a laid-off manbut for the fact that all the men still laid off had been strikers.The Company pre-ferred the nonstrikerBanetoMontgomery for a warehouse job in late January andpresumably would still have preferredBane,had he beenstill in layoff status, in REICHART FURNITURE CO.459February.I find therefore that but for having engaged in a strike one of the laid-off men would have been recalled at the time Montgomery was hired,and that theCompany on this occasion again violated Section 8(a)(3) and (1).Turning now to Chavanak's case, we find that not only was his seniority dis-regarded in selecting him for layoff,but it was equally disregarded in order of recall.After Montgomery was hired, the Company recalled Stillwell, Kovalsky, and Custer,in order of seniority, but not Chavanak, who was senior to all three.This "dis-crimination" against Chavanak was not motivated by his strike activity, for in thatrespect he was not distinguishable from the other three.In reaching Chavanak, who was 10th in line for layoff on a seniority basis, theCompany passed over five men, including Kimey, a striker.Clark, who was fourthin line, and Kimey, who was eighth, were both "inside" men, as distinguishable fromdrivers or helpers.Although in previous years, under the union contract, no suchdistinction had been drawn in layoffs, the Company felt that it had suffered therefromand that such a distinction would benefit its operations.I credit this explanationfor not laying off Clark or Kimey. The other three men passed over to reachChavanak were two helpers and one driver, none of whom were strikers.As tothem, Respondent made some faint suggestion that they had more dependents thanChavanak, but also emphasized that his performance was vastly inferior, and indeedmerited discharge,A large share of the record is devoted to Chavanak's shortcomings as an em-ployee.After reviewing it, and making due allowance for the self-interest of thewitnesses in testifying as their employer(or, in some cases,their customer) wouldwish,I can only conclude that Chavanak was a poor driver, that he damaged moretruck motors and tires than any other driver, that he damaged more furniture inthe course of delivering it than any other driver,and that his personal habits incustomers'homes were not conducive to spreading goodwill toward his employer.In short if Chavanak had been discharged,5 I should find that it was for cause andnot for union activity.To be sure,the Company did not discharge him and ap-parently planned to recall him in June to the job temporarily filled by Montgomery.Nevertheless,the quality of Chavanak'swork was plainly at least one of the reasonswhy he was selected for layoff as well as why all the other laid-off men,includingthree fellow strikers, were recalled ahead of him.General Counsel urges that Chavanak's ability is not in issue here, and that thequestion is whether the Company applied different methods in selecting employeesfor layoff,depending on whether they were strikers or nonstrikers.According toGeneral Counsel,the Company followed its statement of policy with respect tononstrikers strictly observing seniority,but picked and chose among the strikers.This argument,itseems to me, simply restates the General Counsel's conclusion,for seniority was observed(allowing for the exception of inside men) for four ofthe five layoffs, leaving only Chavanak's case to be examined.As to Chavanak, it may well be that had he not continued on strike throughOctober, the Company might have felt that his "loyalty" wiped out or at leastcompensated for his shortcomings,and he might have been retained at the timeof the layoff.But this is the purest speculation, supported-if at all-only bythe Company'sdiscrimination against the other strikers in deferring their recall.The Company's claim that it selected Chavanak for layoff because of his unsatis-factory work finds support in its failure to recall him when it recalled in orderof seniority the other strikers junior to him. I appreciate that under well-settledlaw if Chavanak's strike activity proved to be only part of the reason for his layoff,the statutory violation would be established.See, e.g.,N.L.R.B. v. JamestownSterling Corp.,211 F. 2d 725, 726 (C.A.2); N.L.R.B. v. Minnesota Mining & Man-ufacturing Company,179 F. 2d 323, 327 (C.A. 8). But in this case we have onlyspeculation,and not evidence,that Chavanak's strike activity had anything to dowithhis selection.Itmay also be that in selecting Chavanak for layoff the Company violated itsobligation to accord to him the seniority benefits promised in the statement ofpolicy, in which it promised to observe seniority.While the strikers did not receivesuch a statement on their return to work, the Company promised them equal treat-ment with the others (which, indeed, the Company was legally obligated to afford),and the Company withheld the statement solely because much of it, dealing withpossible reprisals by the Union, was inapplicable to the strikers.But this wouldestablish,atmost,a breach of agreement or promise and leave us with the questionwhether the breach was occasioned in part by Chavanak's continuing on strike.5 Company witnesses testified that they had retained Chavanak for several years forfear of protracted trouble with the Union if they attempted to discharge him 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt seems tome that the record establishes no more than that the Company laidoff Chavanak on December 30, 1961, and, in effect, dropped him to the bottomof the list for recall purposes.The latter part of the action was plainly nondis-criminatory, and I find no proof that his initial selection was otherwise motivated.In short, I find discrimination in delaying the recall of Stillwell, Kovalsky, and pos-sibly Custer, but not in the layoff or nonrecall of Chavanak.D. Alleged discrimination in assignment of overtimeThe complaint alleges that after the strike finally ended on or about October 30,1961, the Company penalized the six employees who had continued on strike to theend by discriminating against them in the assignment of overtime.Apart fromthe testimony of Chavanak, who testified that both before and after the strike hewas given less overtime than the other drivers, and the explanation of the Companythat Chavanak got less because of his work deficiencies, the entire subject of over-time was left untreated in the testimony. Instead, both parties agreed to let thecase on that issue turn to General Counsel's Exhibit No. 5, which is a list of hoursworked by each employee in each workweek from the end of May 1961 until thestrike, and from the end of the strike to the week preceding the hearing.Analysisof that exhibit shows that the complaint in this respect should be dismissed.During the 14 full workweeks preceding the strike, the regular warehouse em-ployees worked a total of 17,035 hours.6Of this total, the alleged discnminateesworked the following percentages:Moore -------------------- 3 49Custer -------------------- 3.25Stillwell ------------------- 3.50Kovalsky ------------------ 3.42Chavanak ----------------- 3.49Kimey -------------------- 3_90In the 8 full weeks between the end of the strike and the layoff,7 the warehouseemployees worked a grand total of 11,791 hours, of which the alleged discriminateesworked the following percentages:Moore -------------------- 3.26Custer -------------------- 3.23Stillwell ------------------- 3.27Kovalsky ------------------ 3.32Chavanak ----------------- 3.23Kimey -------------------- 3.32At first blush these tables suggest a possible discrimination, as each of the meninvolved worked a smaller percentage of the total hours in the poststrike period.The average amount lost by the six strikers in question was about one-sixth of1percent of the total-0.0017.Multiplying this by the number of hours (11,791)and dividing the product by 8, the number of weeks, would show an average lossof about 21/2 hours per week per man.But similar variations can be found amongnonstrikers as the following table shows:Employee:Percent ofprestrike workPoststrikeworkGettys-------------------------------3.833.36Beltz--------------------------------3.803.42E.Weisenhorn-----------------------.3.503.33Henderson---------------------------3.523.31In any event, while a steady deprivation of 21/2 hours of work per week may notbe termedde minimis,itmust be noted that the Company cannot strictly regulatethe hours of truckdrivers and their helpers.Finally, it should also be noted thatChavanak may well have been given as little work as possible; that Custer (hishelper) necessarily shared that fate; that Kovalsky in two of the poststrike weeks inquestion received more overtime than all but one or two of the employees; and thatKimey's overtime continued high through the poststrike period as compared with thatof Clark, also an inside employee.In short, General Counsel fell short of carrying the burden of proof as to thealleged discrimination in assigning overtime, and the complaint in that respect shouldbe dismissed.E. Other alleged interference, restraint, and coercionChavanak testified that upon his return to work after the strike, Warehouse Super-visor Schramm said to him that if he "ever went on strike again, or walked out ofe This figure includes straight time and overtimeWith insignificant exceptions eachemployee worked at least 40 hours in each week.° As the strikers returned on a Tuesday, their lack of overtime in that week was obvi-ously not discriminatorily motivated. REICHART FURNITURE CO.461there, or he [Schramm] asked me [Chavanak] for the garage key," he would befired.Such a statement, if made, would obviously violate Section8(a)(1).Schramm, however, denied making the statement, and testified that he told Chavanakonly to be sure to leave his garage key with Schramm in the event Chavanak wentout again.Schramm further testified that the Company was short of keys and hadbeen seriously inconvenienced in that respect during the strike.The issue posed is thus purely one of credibility between Chavanak and Schramm,for neither side produced any otherwitnessesto the conversation.There is noevidence that Schramm made any similar statements to other strikers, but on theother hand all the other strikers have been reinstated, and those who were calledtestified in support of the Company.Making a choice between the credibility of Schramm and that of Chavanak is noteasySchramm has been employed by the Company for over 20 years; he impressedme with his dignity and his apparant command of his job; and his testimony in otherrespectswas corroborated by other witnesses.Chavanak had none of these ad-vantages; and, although a complaining witness, was on the defensive most of thetime he was on the stand, explaining attacks on his performance of his job.Thisled him, at times, into a manner half-querulous, half-surly.For all that, he im-pressed me as basically a truthful witness.The conversation in question occurred 7 months before the hearing, and theprobability is that neither man could quote it exactly. It may well be that Schrammtold Chavanak that if the latter ever went out again without giving Schramm thekey, Chavanak would be fired. In any event I find that the preponderance of theevidence does not support this allegation of the complaint, and that General Counselfailed to sustain his burden of proof in this respect.Moreover, as I have alreadyfound that the Company in fact discriminated against strikers, the remedy I willrecommend for that violation will necessarily forbid any future threat of discrimina-tionIn other words, even if I were to find that Schramm uttered the threat, therecommended order would not be altered.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commerce within the meaning of theAct.2.By discriminating against former strikers in the course of recalling laid-offemployees, Respondent has engaged in unfair labor practices within the meaning ofSection 8(a) (1) and (3) and Section 2(6) and (7) of the Act.III.THE REMEDYAs I have found that, but for the strike, Respondent would have recalled all thelaid-off employees except Chavanak, in order of seniority, it follows that Stillwellshould have been recalled on or about January 15, 1962, when Bane was taken back,and that Kovalsky should have been recalled on or about February 28, when Mont-gomery was hired.The record also suggests that Custer should have been recalledon or about April 16, when Stillwell and Kovalsky were recalled, instead of on orabout May 3. Custer, however, was not named in the complaint as a victim ofdiscriminatory nonrecall, and it may well be that if he had been so named, theCompany could have produced a defense (perhaps similar to that put forth as toChavanak) which would have shown that Bane and Montgomery could have beenlawfully preferred to Custer. I therefore shall recommend no relief as to him.Stillwell and Kovalsky, however, should each be made whole in the manner setforth inCrossett Lumber Company,8NLRB 440, 497-498, for wages lost as theresult of the discriminatory failure to recall them on the respective dates set forthabove.88In the event reviewing authority reverses my finding as to Chavanak, it will followthat he should not have been laid off at all, in which event he would be entitled to re-instatement and full backpay, in accordance with the formula set forth inF W. Wool-worth Company,90 NLRB 289 In that event (assuming my findings that Clark waslawfully retained is sustained) the fifth man laid off would have been senior to Stillwell.Stillwell then would be entitled only to the Montgomeiy job, not to Bane's and no reliefwould lie for Kovalsky. In the event that I am reversed as to Clark, Stillwell would getthe Bane job (as found in the text), but Clark would get Montgomery's and Kovalskywould get no reliefAlso, If I am reversed as to Custer, he would be entitled to theearlier recall date, even If Kovalsky got no relief under the hypotheses discussed in this 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon thebasis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent,Reichart FurnitureCompany,its officers,agents, successors,and assigns shall:1.Cease and desist from:(a)Discriminating against employees with respect to terms and conditions ortenure of employment because they have engaged in a lawful strike.(b)Discouraging membership in or activities on behalf of International Brother-hood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America, GeneralTeamsters, Chauffeurs, and Helpers, Local Union No. 697, by discriminating in re-gard to tenure or terms or conditions of employment.(c) In any like or related manner interfering with, restraining,or coercing itsemployees from engaging in lawful strike activity.2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a)Make John Stillwell and Edward Kovalsky whole in the manner set forth inthe section of the Intermediate Report entitled"The Remedy,"for any loss ofpay they may have suffered by reason of the discrimination against them.(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,allpayroll records, social security payments records,timecards,personnel records and reports, and all reports necessary to determine theamounts of backpay due and the rights of employees under the terms of this Recom-mended Order.(c) Post at its warehouse in Wheeling,West Virginia,copies of the notice attachedhereto marked"Appendix."9Copies of said notice,to be furnished by the RegionalDirector for the Sixth Region,shall after being duly signedby theRespondent, beposted immediately upon receipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken to insure that saidnotices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director for the Sixth Region in writing,within 20 daysfrom the receipt of this Intermediate Report and Recommended Order,what stepsthe Respondent has taken to comply herewith.10footnote.This result follows because Stillwell and Kovalsky had the same date of recall,and Improving Kovalsky's position by one gives him no benefit.Finally,for reasons Ihave previously set forth in another case, I deny the General Counsel's request for Interest.SeeGaylord Discoa nt Stores of Delaware,Inc., Gay Apparel Corporation,137 NLRB 557,Intermediate Report, footnote 10.0 If these Recommendations should beadopted bythe Board,the words "as Ordered by"shall be substituted for "as Recommendedby a TrialExaminer of" In the notice. In thefurther event that the Board'sOrder be enforcedby a UnitedStates Court of Appeals, thewords "a Decree of a United States Court of Appeals,Enforcing an Order of" shall beinserted immediately following"as Ordered by "10 If these Recommendations should be adopted by the Board,this provision shall bemodified toread : "Notifysaid Regional Director in writing within 10 days from the dateof this Order what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardand in order to conduct our labor relations in compliance with the National LaborRelations Act, we notify our employees that:WE WILL NOT discriminate against any employee because he engaged in alawful strike.WE WILL NOT discourage membership in, or activities on behalf of, Local 697of the Teamsters,by discriminating against employees who engage in a lawfulstrike.WE WILL NOT in any like or related manner interfere with or restrain orcoerce our employees in the exercise of their right to engage in a lawful strike. PEPSI-COLA LOUISVILLE BOTTLERS, ETC.463WE WILL give backpay to John Stillwell and Edward Kovalsky because ofour failure to recall them in order of seniority when work became availableafter the layoff of December 30, 1961.REICHART F uRNrruRE Co.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 2107Clark Building,Pittsburgh 22, Pennsylvania,Telephone Number,Grant 1-2977,if they have questions concerning this notice or compliance with its provisions.Pepsi-Cola Louisville Bottlers,a Division of Pepsi-Cola GeneralBottlers, Inc.andBrewery and Soft Drink Workers, LocalUnion No.20, of International Union of United Brewery,Flour,Cereal,Soft Drink and Distillery Workers of America, AFL-CIO.Case No. 9-CA-2571. October 24, 1962DECISION AND ORDEROn August 3, 1962, Trial Examiner Leo F. Lightner issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions and brief,' and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.2i In contending that It was under no duty to bargain with Brewery Workers Local UnionNo. 20 for a new collective-bargaining agreement,Respondent relies onSheets v. LosAngeles Metropolitan Transit Authority,364 P. 2d 332(Calif., 1961).Apart from anyother consideration,that case is distinguishable from the instant case on the followinggrounds.While the California Supreme Court held that a collective-bargaining agreement"survives certification,"the court made it clear that the precertification contract wouldapply only to those employees who were represented by the same union both before andafter certification.Here,however,Respondent seeks to apply the Teamster precertificationcontract to employees now being represented by Brewery Workers.Moreover,inSheets,the court,in reaching its conclusion,relied in part on the provisions of a Californiastatute.2 Respondent contends that Brewery Workers, by entering into an agreement withRespondent providing for a monthly checkoff of union dues to Brewery Workers, and by139 NLRB No. 36.